OFF!CE   OF THE ATTORNEY GENERAL   OF TEXAS
                           AUSTIN




HsnorebleS. J. 18aaoka
Chsirmsn,JudlolarJCcwalttaa
House of Repreaentatlrar                      ! i
                                                ?
49th Leglol&.lra                          I.-a_. '1
Austin,Texas
                                        '-1..        i
                                              ~.
                                               1.     'i.
Door Judge ISaaOkS:              o&a"    no. o-6442    *.
                                      A\rthorlty OS City
                               /' ... akatlng rinks, oarnivals,
                         .c. ',.   -: ahd the like, within tha
                                    *.yl*,llmlts.
                  / ,>-
                      /' '\ "h,,         4
                     I      \.         I..,'
          You ask‘thliB.depart&nt~for  an opinion aa to whether
the City Counolls of th& smalla~aitlaa of the Stata, that 16,
the non-has@xwle olties,may eneot valid ordinanceslike or
similarcdtho one atteohedto your Inquiry. The attaohed or-
dlanoe belng.‘a.yfollavs1'*.,~-,~./*'
                   i
      "TRE STATE CF TEXAS
      "COUNTYOF TROMPSOR D
                          An ORDImmE
                    i'
                          TO BE ENTITLED
          "AN ORDINANCEprohlbltingall Tent Shws,
              SkatingRinks or Carnivalsfrom shoving
              within the City Limits tor the duration
              of the War.
Hon. Y. J . Isaaoks,Pago 2


    “BE IT ORDAIHISD
                   BY THE CITP CWNCIL C? TEE CITY 08
    CORINTH,TKXASa
         “3ECfIOri
                 1. That no tent show, skatingrinks
    05 carnival8be allowed to operatedlnaldo the CltT
    LLmits.
         “SRCTICR2. Any perron or pereom vlolatlng
    the toregoLngs.otiOnrhall ha fined not loaa than
    tventr-floedollam ($25.00).
         “3ECTIm 3. All ruler requlrlngan ordinance
    to bo read more than onoe sro hereby ruapendedand
    this ordinanceahall kooae effeotlvefrom and aster
    its passago,approvaland publloatlon.'
          Artlole 1011 of the RevisedCivil Statutea, dealing
vith such oltLeo a8 are nnntlonedby you, oontalnsthe iollor-
ing:
           "The City Council ahall hare piwor to pas8
            all ordlaanow, rules aad pollee regulationa,
     A04 imtrary    to the Oonrtitution      o? thir   State,   ?or
     the good government,peaoe and order of the olt7
     md the trade    and omtser@o thereof,      that   my ba
     neoessaryor proper to oarry Into effect tha pworr
     vested by this tltle.intha oorporatlon,the OltP
     governmenta? ln any department OF offiob theranoii
     to enforoeahA observanceof all ruoh rulo8, ordln-
     ames and poll08 rogulatlona,  and to punish ?lola-
     tlona thereof. HO fin4 Or p.Mltjr shall OXOQQd OM
     Hundmd Dollars.”
          Artlole 1315 of the Statutea,        further declares:
           "The gcvernlngbodJ shall alaohnve p0U.r: . . .
          "11. To abate and removenulsanoosand to
     punish the authors thereofw fine, and to define
     and deolam what shall ha nuleancea,and authorize
     and direct the summeryabatwtentthereoit    and tc
     abate all nuisancesvhioh may Injure or afiect pub-
     lic health or oomfort in any manner they may deem
     expedient.. . .
Eon. 3.     J. faaaoks,   Page 3


           "37. To llOQMe* tax and rQgulSt@or sup r~aa
      and prQvanth&n&era, peddlora,pavn brokers aa8
      keepers,m otbr sxhlbltlona,  ahwa and amusements.
           "38. To llornae,tax = rQgulat.0   thQatn5,
      clrousea,thQ exhibitlana  of oaumon ahomen, ahwa
      of any l&xl, and ths lxhlbltlonof natuz-al and ac-
      tlfloial.ourloaltlea,oarntana,menageadoa and mua-
      ioal exhlbltloaaend performmoe*.
           '39.   To SuthOri85 thQ pWper offlioerof the
      cltytn grant and issue lIo~naea,and to dlreot the
      38nne~ of laauIngand regiaterlngthereof.and the
      Pees to be paid therefor. FJolloenaeshall be is-
      zued for a longar period than one year, aad ahall
      not be asalgnebleexoept by permlaalon of tha city
      oouno11.”
              APt%oh 7047, hOtlOIh 22 (S), ~Ql'!lOti'S Annotated   Clvi,l
Statutes,     levy8 a State oooupatlontax QLIteat ahwa and
                                                         author-
izescountiesand oitlos to levy ona-halfof the amount of tax
leviedby the State. Subaeotlcm (b), SQotlon 25 o? Artiole 7009
 in?osesan annual or quarterlyoaoupatlon tax on oarnlvala.   Seo-
tlon 34 of Artlole 7047, when mad In oonneotlonvith the first
paragraphof said Artiole, levy8 a nlnnuel ooouationtax on aket-
ine rinks. Count&Q8 and oltleaau7 5150 levy an oo0~01tiontex
on both carnivalsand akz&lng rlnka. (tie Art. 7Ob8, V. A. C. 9.
Also sQe Art. 7047a-19vhloh relatesto skating pinka.)
              Ithaa bQen stated by our bupr~meCourt in thQ oaae OS
Iu53ourI,     x. i3T. Rt. Co. 0. RookvallCounty Levee Improvement
Matriot no. 3, 297 3. w. 206:
              "     it la nw thoroughlyWell SQttlQd by
      the de&&a        of the highestOOUI%S In thQ land
      that munioipal ordlnanaea,    and even leglalstlve
      enaotmenta,undertakingto regulateuseful bualnQaa
      enterprises,are subjeotto lnveatlgationin thQ
      courts,vlth the &v of determInIngvhether or not
      the ordlnenoeor act la the lavfti exerolaa of the
      pollee power; for no leglslatlvebody, oz ether trl-
      bunal as to that, oan, under the guise Of QtiarOlng
      police regulations,    arbitrarilyinterferevlth the
      constitutlonelpropertyrights of a single lndlvid-
      ual.  The Legislature    may, in the exercise or a
Han. S. J. Iaeaoka,Page 4


    reasonablQdlaoretioa  far thQ proPlOt1~of thQ
    pub110 VQlfere,5Iakolaw that OpQPOtOt0 thQ
    lndlvldualhurt, but th isright llva7a la aub-
    jeot to judloialreviw,    and the lay itaQl? Is
    void if it ooatravenea the superior right o? an
    lndlvidualwham it InjurQa. . . .”
         With F5iOX’QMQt0 tha QXtQnt O? Sad lLarit5timon
;;lce parer, It is stated ln Texas Jurlaprudenoo,Vol. 30, p.
   :
         Y3enerell7apQeklng,munloipal oorporetiona
    have tha right, under the pollo~ pouer, to aa?+
    guard thQ health,OoJnfort, and generalvel?arQ
    of their oitlzansb7 auah rQaaonablQre#ulatlona
    33 are neoeaaarJfor that purpose.
         9%~ pollee poser la not en arbi?xalyotm;
    it has its lf0ltationa. Thus It la aubjeot to
    the llmltatlonaIlppOSed  b7 t&Q Conatitutiar  upon
    every power of gowmmnt,      and vi11 not bQ per-
    ctlittedto invade or Unpalr thQ ?UndS!d5z&Sl llb-
    ertlea o? the oltlzen. Also it 18. founded In
    pub110 neoeaaltyand onl7 pub110 aeoQaalt7oan
    justlf7Its exer5l.m. It la oomaaaurate with,
    but does not QxaQed, tha dut7 to providQ for thQ
    real needs o? tha p~crpl~In their health, aafQt7,
    comfort and oonvenienaeas oonaiatentlyas 1557be
    with privateprop&i7    right5.  . . .'

         A lav?ulbuaiobae or oooupatlonvhloh I8 not a
nuisanoeper se, but is of auah a nature that It ~7 bQma@
a nuisanceeooordlngto thQ mammr or plaoe a? Itb pursuit,
La subjeotto rQaaonablezwgulatlon,but ma7 not by abaolu-
tely prohlbItQdby 8 orlmlnal cnYllneao~under the OYera to
abate nuisenoea. (Ex partQ Harris, 261 3. W. 10507 .
          Tent shows, skatingrinks end oarnirala  are all
taxedand their right to operatela reoogultedb7 State 13VS.
Fe; may be rQaaonablyregulated,but the7 oannot by prohlb-
    . {See Mpnphy v. Wright, 115 9. U. (26) 448). Tedtsbp,
skstingrinks and oernlvslsare not nulsonoeaper se.
stated in the oase of Ex part@ Brewer, 152 3. W. 1068:
.                                                                 185


    Hon. 3. J. gaeaoka,Page 5


             "The quoatioa of tb   right of a olt7 to
        adopt reeaonablQregulatiau lo regard to all
        mattersaubjmot to tha polio~ power has Men so
        frequentlykfor~ thla oourt and so QxhauatIvQly
        dlaouaaedve do not deQa It naoeaaa~   to do so
        hex-Q,but men17 oito laaa af the deoialona,
        vher~inItI8 Qxpreaalyheld that8 rIghto?thQ
        city euthoritlQ8to adopt awh regulations, ao
        longaathayara    roaaonablo,eri uphald,Snd
        vherein it 15 hQld that, I? auah OrdlaanoQodo
        not amount to virtualprohlbltloa, they lrQ not
        in oonfllotwith the l.?yao? the state lIoenalng
        suoh oooupatlon.. . ..
             It is stated in thQ oaae of Bx part@ Ooldberg, 200
    3. w. 386%
             II
              . . . Thsre are a
        tlons vhloh SeQm to by ~~11 UndQrotoodas thQ law,
        whlah may by stated as ?ollouar A buaineaavhloh
        is outhorlredby the state lav oamot by proh.ibitQd
        by city ordlnana~dIrQotlyor 1ndIrQotly. A busi-
        ness vhiah Is regulatedby thQ state oannot be pro-
        hibited by the olty either by e x p r ess
                                                lnaotsuntor
        by prohlbltoryreguletlon. A bua+Iluaa     regulated
        by the state oamot be Fegulakd   b7 the oft7, other-
        wise then by grant O? parer to auoh Oity In the
        oherter pasaQd Irjthe LQglSlatWQ SC@ the purpoaQ
        of auoh regulation. Bar oen auoh regulationbe
        otherwisethan In aooordvlth the state 1aV. . . .*
              There are ran7 oases holding that a buaLnQa8vhIoh
    la authorizedby state lav oannot by prohibitedW' olty ordin-
    anoe dlreotlyor Indireotly. For the purpoa~a of this oplnloa
    VQ do not deem it neoQaae~ to oite addltlonalauthoritIQa.
              In vlev of the foregoingauthorltlea7ou era reapeot-
    fully advisedthat It is the apInionof this dQpertmQntthat
    city oouncllaof the smaller oltiee of Texas, that la, the
    non-home rule oltlaa, oennot enaot a valid OrdIMMQ like or
    similarto the one sttaohed to your lnqui~y. Stated differ-
mu. s. J. fsaaoks, ~rga 6


ently the oity 00u~l1s of suoh olt%es oannot ensot a valid
ordim~e   vhloh vi11 prohibita burinasrthat lo 8uthoriud
by State lav.




AW:Pb